Case 19-11773   Doc 31   Filed 08/13/19 Entered 08/13/19 12:07:05   Desc Main
                           Document     Page 1 of 8
Case 19-11773   Doc 31   Filed 08/13/19 Entered 08/13/19 12:07:05   Desc Main
                           Document     Page 2 of 8
Case 19-11773   Doc 31   Filed 08/13/19 Entered 08/13/19 12:07:05   Desc Main
                           Document     Page 3 of 8
Case 19-11773   Doc 31   Filed 08/13/19 Entered 08/13/19 12:07:05   Desc Main
                           Document     Page 4 of 8
Case 19-11773   Doc 31   Filed 08/13/19 Entered 08/13/19 12:07:05   Desc Main
                           Document     Page 5 of 8
Case 19-11773   Doc 31   Filed 08/13/19 Entered 08/13/19 12:07:05   Desc Main
                           Document     Page 6 of 8
Case 19-11773   Doc 31   Filed 08/13/19 Entered 08/13/19 12:07:05   Desc Main
                           Document     Page 7 of 8
Case 19-11773   Doc 31   Filed 08/13/19 Entered 08/13/19 12:07:05   Desc Main
                           Document     Page 8 of 8
